Case 1:21-cr-00046-ERK Document 28 Filed 02/09/21 Page 1 of 1 PagelD #: 274

From: Kaveh Afrasiabi

Sent: Tuesday, February 9, 2021 5:12 PM

To: Samuel Rosh; Deirdre Vondornum; Richardson lan (USANYE) 1
Subject: Fw: correction

CAUTION - EXTERNAL:

Dear Clerk:

Below is my letter titled "correction" that | hope Judge Korman can read in entirety. Mr. Richardson in
his attempt to deny me my pro se status has written a letter to the court that simply paraphrases my
email without bothering to show the entire email, that simply shows my truthfulness. Instead Mr.
Richardson has made an out of context minimal use of it to suggest | have engaged in a pro se
mistake of self-incrimination. That is not accurate.

Dr Kaveh Afrasiabi, Pro Se

os Forwarded Message -----

From: Kaveh Afrasiabi

To: Richardson lan (USANYE) 1 <ian.richardson@usdoj.gov>
Sent: Tuesday, February 2, 2021, 10:37:20 PM EST
Subject: correction

Dear Mr. Richardson, the figure 259K is probably wrong. | am not good at math but | recall a few
times the Mission had problems with their bank account -- | recall they said it had been closed and
they were asking UN's help to open another one -- and asked if | could go to New York and get the
monthly in cash which | did until they fixed their account issue. Please check with Chase Manhattan
Bank, they suddenly closed all accounts of any one associated with UN and until they did | used to
deposit the checks there.

| hope you find this information useful.

Kaveh Afrasiabi, Pro Se
ps when | was on zoom | told the probation officer on January 20th that the amount was 3k plus
health insurance there was never any raise for the part-time consulting

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.
